Matter of Johnson v Schreurs (2019 NY Slip Op 08192)





Matter of Johnson v Schreurs


2019 NY Slip Op 08192


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2018-14399
 (Docket Nos. V-08039-03/18N/18O, V-08209-03/18M/18N)

[*1]In the Matter of Adris Johnson, appellant,
vPeter Schreurs, respondent.


Leighton M. Jackson, New York, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Juanita E. Wing, Ct. Atty. Ref.), dated October 3, 2018. The order dismissed the mother's petition alleging violations of an order of custody and parental access.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the parties' child has turned 18 years of age, she is no longer subject to the jurisdiction of the Family Court over issues of custody and parental access. Accordingly, the appeal is dismissed as academic (see Matter of De Oliveira v De Oliveira, 151 AD3d 1062; Matter of Julian B. v Williams, 97 AD3d 670; Matter of Bartley v Pringle, 90 AD3d 653).
SCHEINKMAN, P.J., RIVERA, BALKIN and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court